DETAILED ACTION
  			Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
            	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 November 2021 has been entered.
Status of Application, Amendments and/or Claims
The amendment and Applicant’s arguments, filed 24 February 2021, have been entered in full.  Claims 2-40, 43-52, 54, 55, 61, 65-67 and 69 are canceled.  Claims 1, 41, 42, 53, 56-60, 62-64, 68, 70-72 are under examination.

Withdrawn Objections And/Or Rejections
The rejection to claim 67 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dennis et al. (Journal of Oral Implantology, Vol. XIX, No. 2:106-114, 1993) in view of Motomiya et al. (US 2005/0176635; published 8/11/05) and Bab et al. (US 2010/0222438; published 9/2/10, priority date 12/6/04), as set forth at pages 6-7 of the previous Office Action (24 November 2020), is withdrawn in view of the amendment (24 February 2021).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 53, 56-60, 62-64, 70 and 72 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dennis et al. (Journal of Oral Implantology, Vol. XIX, No. 2:106-114, 1993) in view of Motomiya et al. (US 2005/0176635; published 8/11/05), Furcht et al. (U.S. Patent No. 5,840,691; published 11/24/98), and Brines et al. (US 2003/0072737; published 4/17/03, priority date 12/29/00).

Dennis et al. teach that culture mesenchymal stem cells (MSC) provide a source of osteogenic cells and that ceramic material is used in the application of bone repair (page 106). Dennis et al. teach that whole marrow plugs were obtained from the tibia and femur of rats and cultured in medium (page 107, right column, 1st full paragraph - last paragraph). Dennis et al. teach that 100 ug/ml of human fibronectin (FN) was coated on ceramics and implanted (with MSC and medium) on the dorsal side of rats in pockets formed by blunt dissection (page 108, right column-page 109, 1st paragraph)(applies to claims 1 and 64ii, 64iii and 72). The implants were harvested at one-week intervals between 1 and 6 week post-implantation (page 111). Dennis et al. teach morphological evidence of osteogenesis in rats treated with ceramics coated with FN. Osteogenesis is the formation or development of bones (abstract; page 107, right column 2nd column)(applies to claim 1, 56, 64 and 70).
In summary, Dennis et al. teach proliferating bone cells in a rat subject comprising locally administering mammalian FN. Dennis et al. do not teach intravenously administering FN. Dennis et al. do not teach proliferating bone cells in a subject comprising intravenously administering EPO. Dennis et al. do not teach wherein the subject is a human being having a particular medical condition.
Motomiya et al. teach a method for treating metabolic bone disease comprising subcutaneously administering EPO to an adenine induced nephropathy rat model, which has a decrease in bone mineral content. Motomiya et al. teach that the adenine animal model is a pathology model showing complications such as applies to claims 1, 56, and 64). Motomiya et al. teach increases in osteoblasts (paras 0024-0025 and 0062-0063)(applies to claim 70).
Furcht et al. teach a method for treating acute or chronic inflammatory disorders involving ischemia, infection, tissue swelling, and/or bone and cartilage degradation, osteoarthritis, rheumatoid arthritis, periodontitis/gingivitis, and osteomyelitis, comprising administering intravenously fibronectin (FN)(column 9, line 24)(applies to claims 1iii). Furcht et al. teach administering a composition containing a polypeptide having a sequence of at least three amino acids corresponding substantially to an amino acid sequence within fibronectin or an RGD-containing amino acid sequence within the 11.5 kD RGDS-mediated cell adhesion region located on all isoforms of fibronectin (column 2, lines 11-24; column 5, lines 54-66 and column 9, lines 10-22). Furcht et al. teach that the FN polypeptide may be administered intravenously to humans, including intravenous infusion. Furcht et al. teach daily intravenous injections (Figures 1-3)(applies to claims 1, 53, 56, 57, and 64). Furcht et al. teach that patient treatment using the method of the present invention involves administering therapeutic amounts of the polypeptide composition and that a polypeptide composition may be formulated with conventional pharmaceutically acceptable parenteral vehicles for administration by injection. Furcht et applies to claims 1ii, 56 and 64ii and 72).
Brines et al. teach that "responsive cells" refers to a mammalian cell whose function or viability may be regenerated by exposure to EPO. Brines et al. teach that non-limiting examples of such cells include bone cells. In particular, responsive cells include bone cells such as osteoprogenitor, osteoclast and osteoblast cells (para 0056). Brines et al. teach that EPO pharmaceuticals adapted for parenteral administration include aqueous injectable solutions or suspensions (para 0173). Brines et al. teach administering EPO pharmaceuticals intravenously to humans at a dosage between about 1 ug and about 100 ug/kg body weight, preferably about 5-50 ug/kg-body weight, most preferably about 10-30 ug/kg-body weight (paras 0006, 0018, 0174 and 0195)(applies to claim 1i, 56, 57, 62, 63, 64i and 72). Brines et al. teach EPO administration to include daily administering (paras 0195, 0272-0274, 0296)(applies to claim 53). Brines et al. teach bone diseases/conditions to be treated with EPO include avascular necrosis, primary hyperparathyroidism and secondary hyperparathyroidism (Table on page 14)(applies to claim 1iii).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify a method of proliferating bone cells in a subject comprising administering FN, as taught by Dennis et al., by combining it with a method of proliferating bone cells in a subject comprising administering EPO as taught by Motomiya et al., wherein FN and EPO are administering intravenously to human subjects applies to claims 58-60). One of ordinary skill in the art at the time the invention was made would have been motivated to modify the method and expect success because Dennis and Motomiya teach that FN and EPO can induce proliferation of bone cells in animal models. Based on the results, it would be obvious to administer FN and EPO to human subjects. Lastly, administering FN and EPO intravenously to human subjects as taught by Furcht and Brines, would be employed if bone proliferation was desired in multiple parts of the body.

APPLICANT’S ARGUMENTS
Applicant discusses the Dennis reference. Applicant argues that all Dennis teaches is that pre-treatment of the porous ceramics with laminin or fibronectin significantly augmented cell retention. Applicant maintains that one of skill in the art would understand that one could not pre-treat a porous ceramic via intravenous administration of fibronectin. Applicant argues that Dennis implanted the ceramics subcutaneously, so the implant would not be in contact with bone. 
Applicant argues that if a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. Applicant cites In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984). Applicant argues that the proposed modification would 
 Applicant argues that an obviousness conclusion requires the showing of a reasonable expectation of success that the proposed modification or combination would work. Applicant cites MPEP § 2142.02. Applicant argues that the intravenous treatment of ischemia as in Furcht does not lead to a reasonable finding that intravenous administration of fibronectin will lead to increased adhesion of cells in a ceramic implant that is not coated with fibronectin.
Applicant's arguments have been fully considered but are not found persuasive. 
The citation of In re Gordon is not applicable in the instant case. The specification teaches the use of the following in vitro assay: Figure 2 shows a bar graph depicting osteoblast adhesion. Osteoblasts are treated with EPO and are added to plastic tissue culture plates coated with either FN or collagen. Figure 3A shows the proliferation of 
The Dennis reference teach human FN was coated on ceramics and implanted (with mesenchymal stem cells and medium) on the dorsal side of rats. Instead of plastic tissue culture plates coated with FN (as taught in the instant specification), the Dennis reference employs ceramic coated with FN. The mesenchymal stem cells provide the source of osteogenic cells. 
In both assays, a substrate (plastic tissue culture plate or ceramic) is pre-treated/coated with fibronectin before cells or bioactive factors are added. 
MPEP 2142 teaches: The burden of coming forward with evidence or arguments shifts to the Applicant who may submit additional evidence of nonobviousness, such as comparative test data showing that the claimed invention possesses improved properties not expected by the prior art. 
In the instant case, Applicant has not submitted evidence that compares the in vitro assay employed in the instant specification wherein human osteoblast proliferation is discerned using plastic tissue culture plates coated with fibronectin to the in vivo assay of Dennis et al. wherein human osteoblast proliferation is discerned using fibronectin coated ceramics implanted into an animal. Applicant has not provided evidence how the data from the instant specification would correlate to intravenously administering fibronectin and how the data from the Dennis reference would not.

The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.


Claims 41, 42, 68 and 71 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dennis et al. in view of Motomiya et al., Furcht et al. and Brines et al. as applied to claim 1 above, and further in view of Moore et al. (US 2003/0109000; published 6/12/03).
The basis for this rejection is set forth at page 6 of the previous Office Action (24 November 2020).

The instant references do not teach further administering intravenously platelet derived growth factor (PDGF) and other compounds such as insulin-like growth factor 1 (IGF-1).
Moore et al. teach PDGF-DD as a member of the PDGF family (paras 0002 and 0027). Moore et al. teach that PDGF-DD can be used whenever it is desired to stimulate the production of bones in humans (para 0057)(applies to claims 41 and 68 and 71). Moore et al. teach PDGF-DD proteins are formulated for intravenous delivery. Pharmaceutical formulations will include a PDGF-DD protein in combination with a pharmaceutically acceptable delivery vehicle. Moore et al. teach that intravenous delivery can be bolus or infusion to reduce fracture repair time and increase bone density (para 0058)(applies to claims 41, 68 and 71). Moore et al. teach that PDGF-DD can used in a concentration in the range of 1 ng/ml to 1000 ug/ml (para 0059) (applies to claims 41, 42, 68 and 71). Moore et al. teach that PDGF-DD can be used in combination with other growth factors and other therapeutic agents that have a positive effect on the growth of bone or connective tissue. Such growth factors include insulin-like growth factor 1 (IGF-1) (para 0060)(applies to claims 41, 68 and 71).


APPLICANT’S ARGUMENTS	
	Applicant argues that they disagree for at least the reasons indicated above.
Applicant's arguments have been fully considered but are not persuasive for the reasons discussed above in the maintain rejection to claims 1, 53, 56-60, 62-64, 70 and 72  under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Dennis et al. in view of Motomiya et al., Furcht et al. and Brines et al. and for reasons of record. The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.


NEW CLAIM REJECTIONS/OBJECTIONS
	
Claim Rejections-35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 53, 57-60 and 63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The instant claims are indefinite because they depend from a canceled claim (i.e. claim 50). The metes and bounds of the instant claims cannot be determined. 
	
	
	
	
			Conclusion

		No claims are allowed. 
	
	
	
	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       




/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        11/29/2021